EX-10.1 4 tex10_1-30168.htm EX-10.1

STOCK TENDER AGREEMENT

      STOCK TENDER AGREEMENT (this “Agreement”), dated as of August 2, 2003, by
and among Ascential Software Corporation, a Delaware corporation (“Parent”),
Greek Acquisition Corporation, a Delaware corporation and a wholly-owned
subsidiary of Parent (“Sub”), and each of Ernest E. Keet, Roy C. King, Constance
F. Galley, James P. Schadt, Dennis G. Sisco, Mark C. Stevens, Michael E. Lehman,
Kenneth J. Hall, David S. Linthicum, Mark W. Register, Thracy P.Varvoglis, Jill
M. Donohoe, Michael J. Collins, David L. Goret, Ronald R. Smith and Greg O’Brien
(each a “Stockholder and collectively, the “Stockholders”). Capitalized terms
used but not otherwise defined herein have the respective meanings set forth in
Section 1.

      WHEREAS, each Stockholder Beneficially Owns (without regard to any Shares
issuable upon exercise of options to purchase Shares which are deemed
Beneficially Owned by such Stockholder) that number of shares of the common
stock, par value $.01 per share, of Mercator Software, Inc., a Delaware
corporation (the “Company”) (such shares, together with any associated preferred
stock or other rights issued pursuant to the Rights Agreement, dated as of
September 2, 1998, by and between the Company and The Bank of New York, as
Rights Agent, as amended by the Amendment to Rights Agreement, dated as of
January 8, 2003 and the Second Amendment to the Rights Agreement dated as of
August 2, 2003, by and between the Company and the Bank of New York, as Rights
Agent, are hereinafter referred to as “Shares”), set forth opposite such
Stockholder’s name on column (1) of Appendix A hereto (such Shares, together
with any Shares acquired or otherwise Beneficially Owned by the Stockholders
after the date hereof and prior to the consummation or termination of the Offer
(as hereinafter defined), upon exercise of options or otherwise, being referred
to herein as the “Individual Shares”); and

      WHEREAS, simultaneously with the execution of this Agreement, Parent, Sub
and the Company are entering into an Agreement and Plan of Merger (as amended
from time to time, the “Merger Agreement”) pursuant to which, among other
things, Sub is agreeing to make a cash tender offer (as such tender offer may
hereafter be amended from time to time, the “Offer”) to purchase all of the
issued and outstanding Shares; and

      WHEREAS, as an inducement and a condition to their willingness to enter
into the Merger Agreement and incur the obligations set forth therein, the
Stockholders have agreed to enter into this Agreement.

      NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements set forth herein and in
the Merger Agreement, and intending to be legally bound hereby, the parties
hereto agree as follows:



        1.     Certain Definitions. For purposes of this Agreement, except as
otherwise expressly provided or unless the context clearly requires otherwise:



        “Beneficially Own” or “Beneficial Ownership” shall mean, with respect to
any securities, having “beneficial ownership” of such securities, as determined
pursuant to Rule 13d-3 under the Securities Exchange Act of 1934, as amended,
including pursuant to any agreement, arrangement or understanding, whether or
not in writing.           “Encumbrances” shall mean, with respect to any
securities, liens, claims, security interests, proxies, voting trusts or
agreements, options, rights, understandings or arrangements or any other
encumbrances whatsoever on title, transfer, or exercise of any rights of a
holder of such securities.           “Option Expiration Date” shall mean the
date the Merger Agreement terminates in accordance with Article VII thereof.    
      “Person” shall mean any individual, corporation, partnership, joint
venture, association, trust, limited liability company, business trust, joint
stock company, unincorporated organization or other entity.

1



        “Transfer” shall mean, with respect to any securities, the sale,
transfer, pledge, hypothecation, encumbrance, assignment or disposition of such
securities or the Beneficial Ownership thereof, the offer to make such a sale,
transfer or other disposition, and the entering into of any option, agreement,
arrangement or understanding, whether or not in writing, to effect any of the
foregoing. As a verb, “Transfer” shall have a correlative meaning.



        2.     Restrictions.           (a) Until the termination of this
Agreement in accordance with its terms, each Stockholder agrees that such
Stockholder shall not directly or indirectly, (i) except as otherwise provided
in this Agreement, Transfer any of such Stockholder’s Individual Shares to any
Person, grant any proxies or powers of attorney or enter into a voting
agreement, understanding or arrangement with respect to such Stockholder’s
Individual Shares, or (ii) take any action that would (A) make any
representation or warranty of the Stockholder contained herein untrue or
incorrect or (B) result in a breach by such Stockholder of any of its
obligations under this Agreement.           (b) Legend. Each Stockholder
severally agrees to surrender to the Company, or to the transfer agent for the
Company, certificates or other instruments evidencing Shares held by such
Stockholder, and shall cause the Company or the transfer agent for the Company
to place the following legend on any and all certificates or other instruments
evidencing such Stockholder’s Individual Shares:



        THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO CERTAIN RESTRICTIONS ON
TRANSFER PURSUANT TO THAT CERTAIN STOCK TENDER AGREEMENT, DATED AS OF AUGUST 2,
2003, BY AND AMONG ASCENTIAL SOFTWARE CORPORATION AND THE OTHER PARTIES NAMED
THEREIN. ANY TRANSFER OF SUCH SECURITIES IN VIOLATION OF THE TERMS AND
PROVISIONS OF SUCH AGREEMENT SHALL BE NULL AND VOID AND OF NO EFFECT WHATSOEVER.



        3.     Tender of Shares. Each Stockholder hereby agrees to validly
tender or cause to be validly tendered, pursuant to and in accordance with the
terms of the Offer, promptly after Sub commences the Offer (but in no event
later than five business days after the date of such commencement or, with
respect to Shares acquired by such Stockholder after the date of this Agreement
upon exercise of options or otherwise, no later than two business days after the
date of such acquisition), all of such Stockholder’s Individual Shares and to
not withdraw such Individual Shares unless the Merger Agreement shall be validly
terminated in accordance with Article VII thereof.           4.     No
Solicitation of Competing Transaction. Prior to the termination of the Merger
Agreement, each Stockholder agrees not to (and shall use its reasonable best
efforts to cause its respective representatives and agents not to), directly or
indirectly, (a) solicit, initiate or encourage the submission of any Alternative
Proposal (as defined in the Merger Agreement), (b) withdraw or modify, or
propose to withdraw or modify, in a manner adverse to Parent or Sub, the
approval or recommendation by the board of directors of the Company, or any such
committee thereof, of the Merger Agreement, the Offer or the Merger, (c) approve
any letter of intent, agreement in principle, acquisition agreement or similar
agreement relating to any Alternative Proposal or (d) approve or recommend, or
propose to approve or recommend, any Alternative Proposal; provided, however,
that the provisions of this Section 4 shall not restrict such Stockholder in his
or her capacity as a director or executive officer of the Company from taking
actions by or on behalf of the Company that are permitted to be taken by or on
behalf of the Company in accordance with the provisions of Section 5.5 of the
Merger Agreement.           5.     Voting of Shares; Proxy.           (a) Prior
to the termination of the Merger Agreement, at any meeting (whether annual or
special) or adjournment or postponement thereof) of the Company’s stockholders,
however called, or in connection with any written consent of the Company’s
stockholders, each Stockholder, solely in his or her capacity as a Stockholder
of the Company, shall vote (or cause to be voted) all of such

2

  Stockholder’s Individual Shares that are outstanding: (i) in favor of approval
and adoption of the Merger Agreement and this Agreement and in favor of the
Merger and each of the other actions contemplated by the Merger Agreement and
this Agreement and any actions required in furtherance thereof and hereof,
(ii) against any action or agreement that would (A) result in a breach of any
covenant, representation or warranty or any other obligation or agreement of the
Company under the Merger Agreement or the Stockholders under this Agreement or
(B) impede, interfere with, delay, postpone, or adversely affect the Offer, the
Merger or any other transaction contemplated by the Merger Agreement or this
Agreement and (iii) except as otherwise agreed to in writing in advance by
Parent, against the following actions (other than the Offer, the Merger and any
other transaction contemplated by the Merger Agreement and this Agreement):
(A) any extraordinary corporate transaction, such as a merger, consolidation or
other business combination involving the Company or any of its Subsidiaries (as
defined in the Merger Agreement), including any transaction contemplated by an
Alternative Proposal, (B) any sale, lease or transfer of a material amount of
the assets or business of the Company or its Subsidiaries, or any
reorganization, restructuring, recapitalization, special dividend, dissolution,
liquidation or winding up of the Company or its Subsidiaries, (C) any material
change in the present capitalization of the Company or any of its Subsidiaries
or any amendment of the Certificate of Incorporation or the By-Laws of the
Company, (D) any other material change in the Company’s corporate structure or
business and (E) any other action that is intended or could reasonably be likely
to impede, interfere with, delay, postpone, discourage or materially adversely
affect the Offer, the Merger, any other transaction contemplated by the Merger
Agreement or this Agreement or the contemplated economic benefits of any of the
foregoing. Each Stockholder agrees that such Stockholder will not enter into any
agreement, arrangement or understanding with any Person the effect of which
would be inconsistent or violative of the provisions and agreements contained in
this Section 5.           (b) IRREVOCABLE PROXY. EACH STOCKHOLDER HEREBY
APPOINTS PETER FIORE, SCOTT SEMEL AND ROBERT MCBRIDE IN THEIR RESPECTIVE
CAPACITIES AS OFFICERS OF SUB, AND ANY INDIVIDUAL WHO SHALL HEREAFTER SUCCEED TO
ANY SUCH OFFICE OF SUB, AND ANY OTHER DESIGNEE OF SUB, AND EACH OF THEM
INDIVIDUALLY, SUCH STOCKHOLDER’S IRREVOCABLE (UNTIL THE TERMINATION OF THIS
AGREEMENT) PROXY AND ATTORNEY-IN-FACT (WITH FULL POWER OF SUBSTITUTION) TO VOTE
THE INDIVIDUAL SHARES OF SUCH STOCKHOLDER AS INDICATED IN SECTION 5(a) ABOVE.
EACH STOCKHOLDER INTENDS THIS PROXY TO BE IRREVOCABLE (UNTIL THE TERMINATION OF
THIS AGREEMENT) AND COUPLED WITH AN INTEREST AND HEREBY REVOKES ANY PROXY
PREVIOUSLY GRANTED BY THE STOCKHOLDER WITH RESPECT TO THE SHARES OF SUCH
STOCKHOLDER. IF FOR ANY REASON THE PROXY GRANTED HEREIN IS NOT IRREVOCABLE, THEN
EACH STOCKHOLDER AGREES TO VOTE SUCH STOCKHOLDER’S INDIVIDUAL SHARES IN
ACCORDANCE WITH SECTION 5(a) ABOVE AS INSTRUCTED BY SUB IN WRITING.          
6.     Waiver of Appraisal or Dissenting Rights. Each Stockholder hereby waives
any rights of appraisal or rights to dissent from the Merger under the Delaware
General Corporation Law.           7.     Waiver of Claims. Each Stockholder
hereby waives and relinquishes any claims, actions, recourse or other rights of
any nature which the Stockholder may have against the Company, Parent or Sub
which arises out of or relates to such Stockholder’s ownership of the Individual
Shares, his or her status as a stockholder of the Company, the conduct of the
business of the Company or the authorization, execution and delivery of the
Merger Agreement or this Agreement or the consummation of the transactions
contemplated thereby or hereby, including the Offer and the Merger; provided,
however, that the provisions of this Section 7 shall not extend to the
obligations of Parent and Sub pursuant to this Agreement or the Merger
Agreement.

3



        8.     Option.           (a) Each Stockholder hereby irrevocably grants
Parent an option (the “Option”), exercisable only upon the events and subject to
the conditions set forth herein, to purchase any or all of such Stockholder’s
Individual Shares at a purchase price per share equal to $3.00 (or such higher
per share price as may be offered by Sub in the Offer).           (b) Subject to
the conditions to the Offer and Sub’s obligation to purchase tendered Shares,
each as set forth in the Merger Agreement, and the termination provisions of
Section 12 hereof, Parent may exercise the Option in whole or in part at any
time prior to the Option Expiration Date if the Stockholder fails to comply with
any of its obligations under this Agreement, or the Stockholder withdraws the
tender of the Individual Shares (but the Option shall not limit any other right
or remedy available to Parent or Sub against such Stockholder for breach of this
Agreement).           Upon the occurrence of any of such circumstances, Parent
shall be entitled to exercise the Option and purchase such Stockholder’s
Individual Shares, and the Stockholder shall sell such Individual Shares to
Parent. Parent shall exercise the Option by delivering written notice of such
exercise to the Stockholder (the “Notice”), specifying the number of Individual
Shares to be purchased and the date, time and place for the closing of such
purchase, which date shall not be less than three business days nor more than
five business days from the date the Stockholder received the Notice and in no
event shall such date be later than the Option Expiration Date. The closing of
the purchase of Individual Shares pursuant to this Section 8(b) (the “Closing”)
shall take place on the date, at the time and at the place specified in such
Notice; provided, that if at such date any of the Tender Offer Conditions and
Sub’s obligation to purchase tendered Shares shall not have been satisfied (or
waived), Parent may postpone the Closing until a date within five business days
after such conditions are satisfied or waived (but not later than the Option
Expiration Date). Upon the request of Parent, each Stockholder shall promptly
take, or cause to be taken, all action required to effect all necessary filings
by such Stockholder under applicable law and shall cooperate with Parent with
respect to the filing obligations of Parent and Sub, in each case as may be
required in connection with the Closing.           (c) At the Closing, each
Stockholder will deliver to Parent (i) a certificate, dated the date of the
Closing, certifying that the representations and warranties of such Stockholder
in Section 10 are true and correct as of the date of the Closing and (ii) in
accordance with Parent’s instructions, the certificates representing the
Individual Shares and being purchased pursuant to Section 8(a), duly endorsed or
accompanied by stock powers duly executed in blank. At such Closing, Parent
shall deliver to each Stockholder, by bank wire transfer of immediately
available funds, an amount equal to the number of such Stockholder’s Individual
Shares being purchased as specified in the Notice multiplied by $3.00 (or such
higher per share price as may be offered by Sub in the Offer).          
9.     No Purchase. Parent and Sub may allow the Offer to expire without
accepting for payment or paying for any Individual Shares, on the terms and
conditions set forth in the Offer to Purchase (as defined in the Merger
Agreement), and may allow the Option to expire without exercising the Option and
purchasing all or any Individual Shares pursuant to such exercise. If all
Individual Shares validly tendered and not withdrawn are not accepted for
payment and paid for in accordance with the terms of the Offer to Purchase or
pursuant to the exercise of the Option, they shall be returned to the
Stockholders, whereupon they shall continue to be held by the Stockholders
subject to the terms and conditions of this Agreement.          
10.     Representations and Warranties of the Stockholders. Each Stockholder
represents and warrants to Parent and Sub as follows:



        (a) Except as noted in Appendix A, such Stockholder is the record holder
of the Individual Shares set forth in column (1) of Appendix A and Beneficially
Owns such Individual Shares, free and clear of any claims and Encumbrances,
other than Encumbrances pursuant to this Agreement, and the transfer of such
Stockholder’s Individual Shares hereunder will effectively

4

  vest in Sub valid and marketable title to such Shareholder’s Individual Shares
pursuant to and as contemplated by this Agreement free and clear of any
Encumbrances, other than Encumbrances pursuant to this Agreement.          
(b) This Agreement has been duly executed and delivered by such Stockholder and
constitutes a valid and binding obligation of such Stockholder enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws of general applicability relating to or affecting creditors’
rights, and to general equity principles.           (c) This Agreement covers
all of such Stockholder’s Individual Shares except for options to purchase
Shares which were granted by the Company to the Stockholder (provided, however,
that any Shares acquired by such Stockholder upon exercise of any such options
after the date hereof and prior to the termination of the Merger Agreement in
accordance with Article VII thereof are covered by this Agreement). As of the
date hereof, such Stockholder Beneficially Owns the number of Shares set forth
on column (1) and options to purchase Shares set forth on column (2),
respectively, of Appendix A.           (d) This Agreement and the execution and
delivery hereof by such Stockholder does not, and consummation of the
transactions contemplated hereby will not, (i) result in a violation of or
breach of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation or acceleration)
under, any of the terms, conditions or provisions of any note, bond, mortgage,
indenture, license, agreement or other instruments or obligations to which such
Stockholder is a party or by which any of its property or assets may be bound or
(ii) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to such Stockholder or any of its properties or assets.



        11.     Representations and Warranties of Parent and Sub. Parent and Sub
hereby represent and warrant to each Stockholder as follows:



        (a) Each of Parent and Sub is a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware.          
(b) The execution, delivery and performance by Parent and Sub of this Agreement
and the consummation by Parent and Sub of the transactions contemplated hereby
are within Parent and Sub’s corporate powers and have been duly authorized by
all necessary corporate action. Assuming due authorization, execution and
delivery of this Agreement by the Stockholders, this Agreement constitutes a
valid and binding agreement of Parent and Sub enforceable against Parent and Sub
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’
rights, and to general equity principles.



        12.     Termination. This Agreement shall terminate on the earlier of
(i) the Effective Time, (ii) the purchase by Sub of the Individual Shares
pursuant to the Offer or (iii) the Option Expiration Date. The provisions of
Sections 7, 10 and 11 hereof shall survive the termination of this Agreement.  
        13.     Further Assurances. Each Stockholder shall, upon request of
Parent or Sub, and at Parent’s sole cost and expense execute and deliver any
additional documents and take such further actions as may reasonably be deemed
by Parent or Sub to be necessary or desirable to carry out the provisions
hereof, including without limitation, to effectuate the intent of the proxy
granted pursuant to Section 5(b).           14.     Specific Performance. The
parties hereto acknowledge and agree that if any Stockholder fails to perform
his or her obligations under or otherwise breaches this Agreement, Parent and
Sub would not have an adequate remedy at law and would be irreparably harmed and
that the damages therefor would be difficult to determine. It is accordingly
agreed that Parent and Sub shall be entitled to injunctive relief to prevent
breaches of this Agreement by any Stockholder and to specifically

5

  enforce the terms and provisions hereof, this being in addition to any other
remedy to which they are entitled at law or in equity.          
15.     Notices. Any notice, request , instruction or other document to be given
hereunder by any party to another party shall be in writing and shall be deemed
given when delivered personally, upon receipt of a transmission confirmation
(with a confirming copy sent by overnight courier) if sent by facsimile or like
transmission, and on the next business day when sent by Federal Express, United
Parcel Service, Express Mail, or other reputable overnight courier, to the party
at the following addresses (or such other addresses for a party as shall be
specified by like notice):



  (a)  If to Parent or Sub, to:

Ascential Software Corporation
50 Washington St.
Westborough, MA 01581
Attention: General Counsel
Facsimile: (508) 389-8711

               with a copy to:



  Skadden, Arps, Slate, Meagher & Flom LLP

One Beacon Street
Boston, Massachusetts 02108
Attention: Louis A. Goodman, Esq.
Telephone No: (617) 573-4800
Facsimile No: (617) 573-4822

           (b) If to the Stockholders, to the respective addresses set forth on
Schedule A hereto.



        16.     Binding Effect; Benefit; Assignment.           (a) This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and nothing in this Agreement, expressed or implied, is intended to confer on
any Person other than the parties hereto or their respective successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.           (b) Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto without the prior written consent of the other parties.          
17.     Amendments. This Agreement may not be modified, amended altered or
supplemented except upon the execution and delivery of a written agreement
executed by the parties hereto.           18.     Governing Law; Venue. This
Agreement and the legal relations between the parties hereto shall be governed
by and construed in accordance with the laws of the State of Delaware, without
regard to principles of conflicts of law that would require application of any
other law. Each of the parties hereto (a) consents to submit itself to the
personal jurisdiction of any federal court located in the State of Delaware or
any Delaware state court in the event any dispute arises out of this Agreement,
(b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and
(c) agrees that it shall not bring any action relating to this Agreement in any
court other than a federal or state court sitting in the State of Delaware.    
      19.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement.          
20.     Headings. The descriptive headings of the several Articles and Sections
of this Agreement are inserted for convenience only, do not constitute a part of
this Agreement and shall not affect in any way the meaning or interpretation of
this Agreement.

6



        21.     Entire Agreement. This Agreement constitutes the entire
agreement among the parties hereto and supercedes all prior agreements and
understandings, oral or written, among the parties hereto with respect to the
subject matter hereof and supercedes all prior agreements and understandings,
oral and written, with respect thereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

7

      IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
the parties hereto on the date first above written.



  ASCENTIAL SOFTWARE CORPORATION



  By:  /s/ PETER GYENES

 

--------------------------------------------------------------------------------

  Name: Peter Gyenes   Title: Chairman and Chief Executive Officer     GREEK
ACQUISITION CORPORATION



  By:  /s/ PETER FIORE

 

--------------------------------------------------------------------------------

  Name: Peter Fiore   Title: President     STOCKHOLDERS:     /s/ ERNEST E. KEET
 

--------------------------------------------------------------------------------

  Ernest E. Keet     /s/ ROY C. KING  

--------------------------------------------------------------------------------

  Roy C. King     /s/ CONSTANCE F. GALLEY  

--------------------------------------------------------------------------------

  Constance F. Galley     /s/ JAMES P. SCHADT  

--------------------------------------------------------------------------------

  James P. Schadt     /s/ DENNIS G. SISCO  

--------------------------------------------------------------------------------

  Dennis G. Sisco     /s/ MARK C. STEVENS  

--------------------------------------------------------------------------------

  Mark C. Stevens



 

--------------------------------------------------------------------------------

  Michael E. Lehman

8



  /s/ KENNETH J. HALL  

--------------------------------------------------------------------------------

  Kenneth J. Hall     /s/ DAVID S. LINTHICUM  

--------------------------------------------------------------------------------

  David S. Linthicum     /s/ MARK W. REGISTER  

--------------------------------------------------------------------------------

  Mark W. Register     /s/ THRACY P. VARVOGLIS  

--------------------------------------------------------------------------------

  Thracy P. Varvoglis     /s/ JILL M. DONOHOE  

--------------------------------------------------------------------------------

  Jill M. Donohoe     /s/ MICHAEL J. COLLINS  

--------------------------------------------------------------------------------

  Michael J. Collins     /s/ DAVID L. GORET  

--------------------------------------------------------------------------------

  David L. Goret     /s/ RONALD R. SMITH  

--------------------------------------------------------------------------------

  Ronald R. Smith     /s/ GREG O’BRIEN  

--------------------------------------------------------------------------------

  Greg O’Brien

9

APPENDIX A

SHARES OWNED BY THE STOCKHOLDERS

                  Column (1) Column (2)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Number of Shares of Number of Options to Common Stock Purchase Common Name
Beneficially Owned Share(a)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Ernest E. Keet
    1,318,867 (b)     98,000  
Roy C. King
    88,027       978,124  
Constance F. Galley
    523,804 (c)     432,500  
James P. Schadt
    54,957 (d)     543,500  
Dennis G. Sisco
    15,000       95,000  
Mark C. Stevens
    500 (e)     61,750  
Michael E. Lehman
    20,000       17,500  
Kenneth J. Hall
    31,922       421,126  
David S. Linthicum
    14,227       357,803  
Mark W. Register
    15,093       247,185  
Thracy P. Varvoglis
    10,000       70,699  
Jill M. Donohoe
    —       222,649  
Michael J. Collins
    —       56,284  
David L. Goret
    —       54,530  
Ronald R. Smith
    4,016       95,624  
Greg O’Brien
    11,293       50,154  



--------------------------------------------------------------------------------



(a)  Includes Shares issuable upon exercise of options that may be exercised
within 60 days of August 1, 2003.   (b)  Consists of 284,884 Shares held of
record by the Ernest E. & Nancy R. Keet Foundation, 413,761 Shares held of
record by the Ernest E. Keet Grantor Retained Annuity Trust, 499,136 Shares held
of record by the Ernest E. & Nancy R. Keet Family Trust and 121,086 Shares held
of record by Mr. Keet. Excludes 250,000 shares held of record by Vanguard
Atlantic Ltd.   (c)  Consists of 523,804 Shares stock held of record by
Ms. Galley. Excludes 7,000 Shares held of record Ms. Galley’s husband, Richard
Galley.   (d)  Consists of 47,957 Shares held of record by Mr. Schadt and 7,000
Shares held of record by Mr. Schadt’s wife, Barbara Schadt.   (e)  Consists of
500 Shares held of record by The Stevens-Murphy Living Trust, of which
Mr. Stevens and his wife are Trustees.

Appendix A—Page 1

SCHEDULE A

ADDRESSES FOR STOCKHOLDERS

Ernest E. Keet

Moir Road, Box 1199
Saranac Lake, NY 12983

Roy Chauncey King

19 Ridge Lane
Wilton, CT 06897

Constance F. Galley

23 Burritts Landing South
Westport, CT 06880

James P. Schadt

17 Owenoke Park
Westport, CT 06880

Dennis G. Sisco

5 Storm Ridge Road
Newtown, CT 06470

Mark C. Stevens

13750 Harleigh Court
Saratoga, CA 95070

Michael E. Lehman

19123 Via Tesoro Court
Saratoga, CA 95070

Kenneth J. Hall

22 Normandy Lane
Riverside, CT 06878

David S. Linthicum

14102 Sorrel Chase Court
Centerville, VA 20121

Mark W. Register

8 Maplegrove Avenue
Westoport, CT 06880

Thracy P. Varvoglis

195 Goodhill Road
Weston, CT 06883

Jill Donohoe

26 Hansen Street
No. 1
Boston, MA 02118

Michael J. Collins

11537 Tralee Drive
Great Falls, VA 22066

David L. Goret

116 Sand Spring Road
New Vernon, NJ 07976

Ronald R. Smith

2116 SW 13th Place
Boynton Beach, FL 33426

Greg O’Brien

103 Secret Hollow Road
Monroe, CT 06468

Appendix A—Page 2